215 P.3d 928 (2009)
230 Or. App. 490
STATE of Oregon, Plaintiff-Appellant,
v.
Teresa Hienvothi NGUYEN, Defendant-Respondent.
061035739; A137453.
Court of Appeals of Oregon.
Argued and Submitted on July 30, 2009.
Decided August 26, 2009.
Christina M. Hutchins, Senior Assistant Attorney General, argued the cause for appellant. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Rebecca Duncan, Assistant Chief Defender, argued the cause for respondent. With her on the brief was Peter Gartlan, Chief Defender, Office of Public Defense Services.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DEITS, Senior Judge.
PER CURIAM.
Affirmed. State v. Kirkeby, 220 Or.App. 177, 185 P.3d 510, rev. allowed, 345 Or. 301, 194 P.3d 147 (2008); State v. Rodgers, 219 Or.App. 366, 182 P.3d 209, rev. allowed, 345 Or. 301, 194 P.3d 147 (2008).